DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Jr (US Patent 5303674) in view of Vaughn, Jr. (US PGPUB 20140158056A1), hereinafter Hyde, Jr. and Vaughn, Jr., respectively.
Regarding claim 1, Hyde, Jr. teaches a hummingbird feeder comprising: a nectar container (liquid container 42; Fig. 4) having a lower end with a liquid flow opening (bottom of underside 32 has an opening for liquid at ports 46; Fig 2) a nectar basin positioned below the nectar container and removably coupled thereto (top portion 12 and bottom portion 14 are positioned below the liquid container 42 and are removably coupled thereto; Figs. 3 & 4), said nectar basin including an upper part and a lower part that are separable from one another and configured to be engaged along abutting surfaces thereof when the feeder is assembled (base is formed by a top portion 12 and a bottom portion 
Hyde, Jr. does not teach a recessed elastomeric sealing member.
Vaughn, Jr. teaches a hummingbird feeder with an elastomeric sealing member (o-ring seal 22; Fig. 1) engaged with a retaining structure to create a seal between two parts which hold liquid nectar when the feeder is assembled (Page 2, paragraph [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Vaughn, Jr. to provide an o-ring to the groove (upper portion of circular channel 18) in the upper portion of the base of the feeder, as doing so would provide additional protection against leakage of the liquid contents which can be messy for the user and attract unwanted pests, as understood by one of ordinary skill in the art.
Regarding claim 2, Hyde, Jr. as modified teaches the limitations of claim 1, as indicated above. Hyde, Jr. as modified further teaches wherein the retaining structure includes a groove (Hyde, Jr. – upper portion of circular channel 18; Fig. 3) formed adjacent an outer edge of the upper part (Hyde, Jr. — circular channel is adjacent the outer edge of top portion 12; Fig. 2), said sealing member (Vaughn, Jr. — o-ring seal 22) being fitted within said groove (Hyde, Jr. – upper portion of circular channel 18; Fig. 2).
Hyde, Jr. as modified does not teach wherein the groove is formed in the lower part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to provide a groove that is formed in the 
Regarding claim 3, Hyde, Jr. as modified teaches the limitations of claim 2, as indicated above. Hyde, Jr. as modified further teaches wherein said sealing member is an O-ring (Vaughn, Jr. — o-ring seal 22; Fig. 1; Page 2, paragraph [0031]).
Regarding claim 4, Hyde, Jr. as modified teaches the limitations of claim 3, as indicated above. Hyde, Jr. as modified further teaches wherein the abutting surfaces include an upper edge on said lower part and a lower edge on said upper part (Hyde, Jr. — shelf adjacent to upper edge 22 of bottom portion 14 engages with bottom edge 20 of top portion 12; Figs. 2 & 3), said lower part further including a tongue that extends at least partly into said groove (Hyde, Jr. – upper edge 22 extends into circular channel 18; Fig. 2) to press against said O-ring when the feeder is assembled (Vaughn, Jr. - o-ring seal 22; Fig. 1).
Hyde, Jr. does not teach wherein said upper part includes a tongue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to provide a tongue that extends from said upper part into a groove on said lower part, since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 5, Hyde, Jr. as modified teaches the limitations of claim 1, as indicated above. Hyde, Jr. as modified further teaches an attaching member associated with said nectar basin and configured to attach the nectar basin to the nectar container when the feeder is assembled (Hyde, Jr. - neck 24 is seated within bottom portion 14 of the base and is configured to attach the base to the liquid container 42 when the feeder is assembled; Fig. 4; Page 2, lines 6-10), the lower end of the nectar 
Regarding claim 6, Hyde, Jr. as modified teaches the limitations of claim 5, as indicated above. Hyde, Jr. further teaches wherein the attaching member is an upwardly extending cylindrical collar secured to the nectar basin lower part (Hyde, Jr. -neck 24 is an upwardly extending cylindrical collar secured to the liquid container 42 lower part; Fig. 4), said nectar container lower end including a bottleneck extension that is received within the collar with a threaded engagement, tightening of the bottleneck extension into the collar causing said container abutting lower surface to apply force to said nectar basin upper part abutting upper surface (Hyde, Jr. - liquid container 42 includes a plug 36 that is received within the collar 28 with a threaded engagement, tightening of the plug 36 into collar 28 causing the liquid container 42 abutting lower surface to apply force to the top portion 12 of the base; Figs. 2 & 4; Col. 2, lines 22-26).
Regarding claim 7, Hyde, Jr. as modified teaches the limitations of claim 1, as indicated above. Hyde, Jr. as modified further teaches wherein the retaining structure (Hyde, Jr. — upper portion of circular channel 18; Figs. 2 & 3) is formed on the lower part of the nectar basin (see reversal of parts explanation above) and includes a perimeter wall having a bottom flange that defines a shelf (Hyde, Jr. 
Regarding claim 8, Hyde, Jr. as modified teaches the limitations of claim 7, as indicated above. Hyde, Jr. as modified further teaches wherein the sealing member is an annular member having a triangular cross section (Vaughn, Jr. — see Figs. 1 & 4 wherein the o-ring seal 22,122 is an annular member and has a triangular cross section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Vaughn, Jr. to provide a sealing member with a triangular cross-section, as o-rings with triangular cross-sections are known to perform well for liquid sealing purposes and are also not required to be manufactured with a high level of precision in order to be effective, thereby reducing costs, as understood by one of ordinary skill in the art.
Regarding claim 9, Hyde, Jr. as modified teaches the limitations of claim 8, as indicated above. Hyde, Jr. as modified further teaches wherein the lower part of the nectar basin is nested within the basin upper part when the feeder is assembled (Hyde, Jr. - see Figs. 2 & 3 wherein the bottom portion 14 of the base is nested within the top portion 12 when the hummingbird feeder 10 is assembled).
Regarding claim 14, Hyde, Jr. as modified teaches the limitations of claim 4, as indicated above. Hyde, Jr., as modified, further teaches wherein the tongue (Hyde, Jr. – upper edge 22; Fig. 2) is formed inside of the lower edge of the upper part (see reversal of parts explanation above), and the upper and lower edges abut adjacent an outer side of the tongue (Hyde, Jr. – see Figs. 2 & 3 wherein bottom edge 20 and shelf adjacent upper edge 22 abut adjacent an outer side of upper edge 22 (when assembled)).

Regarding claim 16, Hyde, Jr., as modified, teaches the limitations of claim 15, as indicated above and further teaches wherein in an assembled state, the outer side of the tongue is directly adjacent an inner side of the lower edge defining the groove (Hyde, Jr. - outer side of upper edge 22 is directly adjacent the inner side of circular channel 18; Fig. 2), and at least a portion of the O-ring  is arranged between an inner side of the tongue and a side of the groove opposite the inner side of the lower edge (o-ring seal 22 (Vaughn, Jr.) can be arranged between the inside of the circular channel 18 (Hyde, Jr.) and the outer side of the upper edge 22 (Hyde, Jr.)).
Regarding claim 17, Hyde, Jr. teaches a hummingbird feeder comprising: a nectar container (liquid container 42; Fig. 4) having a lower end with a liquid flow opening (bottom of underside 32 has an opening for liquid at ports 46; Fig 2); a nectar basin positioned below the nectar container and removably coupled thereto (top portion 12 and bottom portion 14 are positioned below the liquid container 42 and are removably coupled thereto; Figs. 3 & 4), the nectar basin including an upper part and a lower part that are separable from one another and configured to be engaged along an upper edge of the lower part and a lower edge of the upper part when the feeder is assembled (top portion 12 & bottom portion 14 are separable and engage along the shelf adjacent the upper edge 22 of bottom portion 14 and bottom edge 20 of top portion 12; Fig. 3), the lower part further including a tongue formed inside of the lower edge of the upper part and extending upwardly (bottom portion 14 includes upper edge 22; Fig. 3), the upper and lower edges abutting adjacent an outer side of the tongue (see Fig. 2 wherein top portion 12 and bottom portion 14 abut adjacent an outer side of upper edge 22); and a groove formed adjacent an outer edge of the upper part (see top portion of circular channel 18 which is 
Hyde, Jr. does not teach a recessed elastomeric sealing member.
Vaughn, Jr. teaches a recessed elastomeric sealing member (o-ring seal 22; Fig. 1) positioned between parts of a hummingbird feeder to create a liquid tight seal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Vaughn, Jr. to provide a recessed elastomeric sealing member to fit within the groove of the basin, as doing so would provide additional protection against leakage of the liquid contents which can be messy for the user and attract unwanted pests, as understood by one of ordinary skill in the art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to provide a tongue that extends downwardly from said upper part into a groove on said lower part, since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 18, Hyde, Jr., as modified, teaches the limitations of claim 17, as indicated above and further teaches wherein in an assembled state, the outer side of the tongue is directly adjacent an inner side of the lower edge defining the groove (Hyde, Jr. – outer side of upper edge is directly adjacent an inner side of the bottom edge defining the circular channel; Fig. 2; See reversal of parts explanation, above), and at least a portion of the O-ring (Vaughn, Jr. – o-ring seal 22; Fig. 1) is arranged between an inner side of the tongue and a side of the groove opposite the inner side of the lower edge (Hyde, Jr. – see Figs. 2 & 3, wherein an o-ring could be arranged between the upper edge 22 and the medial portion of circular channel 18).
Claims 10 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Jr. in view of Vaughn, Jr. as applied to claims 1-9, and 14-18 above, and further in view of Chen (US PGPUB 20140137804A1), hereinafter Hyde, Jr., Vaughn, Jr. and Chen, respectively.
Regarding claim 10, Hyde, Jr. as modified teaches the limitations of claim 9, as indicated above. Hyde, Jr. as modified does not teach wherein the upper part of the nectar basin includes a lower skirt that extends below the basin lower part when the feeder is assembled, the lower skirt creating a recess for receiving a second hummingbird feeder that is coupled thereto to form a combination hummingbird feeder.
Chen teaches a hummingbird feeder, wherein the upper part of the nectar basin includes a lower skirt that extends below the basin lower part when the feeder is assembled, the lower skirt creating a recess for receiving a second hummingbird feeder that is coupled thereto to form a combination hummingbird feeder (see Exhibit B below wherein the upper part of the base portion 500 includes a lower skirt that extends below the lower part of base portion 500, the lower skirt creating a recess area 580 for receiving a second hummingbird feeder 100b that is coupled thereto to form a combination feeder; Also see Figs. 3 & 9).

    PNG
    media_image1.png
    353
    630
    media_image1.png
    Greyscale


Regarding claim 11, Hyde, Jr. as modified teaches the limitations of claim 10, as indicated above. Hyde, Jr. further teaches a nectar basin including an upper part and a lower part that are separable from one another and configured to be engaged along adjacent surfaces thereof when the hummingbird feeder is assembled (Hyde, Jr. - top portion 12 and bottom portion 14 are separable from one another and configured to be engaged along adjacent surfaces when the feeder is assembled; Figs. 3 & 4) and an outer edge of the lower part of the nectar basin (Hyde, Jr. - circular upper edge 22 of the bottom portion 14; Figs. 2 & 3).
Hyde, Jr. does not teach wherein the second hummingbird feeder includes a second nectar container and a second nectar basin positioned below the second nectar container and removably coupled thereto; said second hummingbird feeder including a recessed elastomeric sealing member engaged within a groove of the second nectar basin when the second feeder is assembled.
Vaughn, Jr. teaches a hummingbird feeder including a recessed elastomeric sealing member engaged within a groove when the feeder is assembled (o-ring seal 22 is engaged within pocket of cover 18; Fig. 1).
Chen teaches wherein the second hummingbird feeder includes a second nectar container and a second nectar basin positioned below the second nectar container and removably coupled thereto (second hummingbird feeder 100b in includes a reservoir 300 and a second base portion 500 positioned below the second reservoir 300 and removably coupled thereto; Figs. 2, 3 and 9).

Regarding claim 12, Hyde, Jr. as modified teaches the limitations of claim 11 as indicated above. Hyde, Jr. as modified further teaches wherein said sealing member of said second feeder is an O-ring (Vaughn, Jr. — sealing member is o-ring 22; Fig. 1) (Chen — second hummingbird feeder 100b; Fig. 9).
Regarding claim 13 Hyde, Jr. as modified teaches the limitations of claim 7, as indicated above. Hyde, Jr. as modified further teaches  the upper part of the nectar basin (Hyde, Jr. - top portion 12), a shelf extending from the perimeter wall (Hyde, Jr. - circular channel 18 has an internal perimeter wall and a bottom flange external to the perimeter wall; Figs. 2 & 3), and the sealing member (Vaughn, Jr. – o-ring seal 22) is arranged on the upper surface of the shelf and abuts against the perimeter wall and an interior wall of the upper portion of the basin (o-ring seal 22 (Vaughn, Jr.) could be engaged with circular channel 18 and upper edge 22 when the hummingbird feeder 10 is assembled (Hyde, Jr.; Fig.2). 
Hyde, Jr. as modified does not teach a lower skirt that extends below an upper surface of the shelf and the shelf extending between the perimeter wall and the lower skirt.
Chen teaches wherein the upper part of the nectar basin includes a lower skirt that extends below an upper surface of the shelf (see Exhibit B above wherein the upper part of the base portion 500 includes a lower skirt that extends below the shelf) and the shelf extends between the perimeter wall and the lower skirt (see Exhibit B wherein the shelf extends between the perimeter wall towards the skirt).
. 
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not fully persuasive.
Applicant argued that “Here, the Action admits that Hyde, Jr. does not teach a sealing member, nor a sealing member "positioned between the upper and lower parts of the nectar basin". Vaughn, Jr. fails to cure each of these deficiencies, as its cited hummingbird feeder also includes a nectar basin having upper and lower parts 15,14, however, like Hyde, Jr., does not teach a sealing member arranged between these parts. Thus, Vaughn, Jr. cannot cure the admitted deficiencies of Hyde, Jr. 
More specifically, the cited O-ring seal 22 of Vaughn, Jr. is arranged between a top cover 18 and a sealing container 12, rather than between the upper and lower parts of its nectar basin. See Figure 1 of Vaughn, Jr. Accordingly, absent the use of impermissible hindsight, at best the combination of Hyde, Jr. and Vaughn, Jr. would result in the use of an O-ring seal between, for  example, the head 34 of the feeder and the nectar container 12,14 of Hyde, Jr. As both Hyde, Jr. and Vaughn, Jr. teach nectar basins having upper and lower parts, each with no sealing member arranged there between, the combination of these references necessarily cannot cure this admitted deficiency.”
In response, applicant’s argument that an o-ring seal (Vaughn, Jr.) cannot be positioned between the upper and lower parts of the nectar basin (Hyde, Jr.) because the o-ring in Vaughn, Jr. is 
Applicant’s arguments, see pages 7-9, regarding claim 4, filed 7/7/2021, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyde, Jr. as modified by Vaughn, Jr.
Applicant argued that “In its rejection of claim 10, the Action improperly and/or inaccurately alters the teachings of the prior art in order to attempt to formulate its rejection. 
Specifically, referring to page 7, the Action erroneously annotates Figure 9 of Chen ("Exhibit B", reproduced below) in order to attempt to show an upper part of a nectar basis including "a lower skirt that extends below the basin lower part when the feeder is assembled, the lower skirt creating a recess for receiving a second hummingbird feeder that is coupled thereto to form a combination hummingbird feeder". 
 	To the contrary, the unmodified Figure 9 of Chen (shown first below), as well as the cross-sectional view of the base portion 500 (shown second below), clearly illustrate that the outer portion or skirt erroneously identified as the "basin upper part with skirt" in Exhibit B is, in fact, a feature of the lower base portion 500, with the Action's hand-drawing annotations improperly extending through continuous walls of this lower base portion. As is clearly taught in the unaltered figures of Chen, no portion of the cover 400 defines a skirt extending below the lower base portion 500, as recited in claim 10. 
7.7.21/8537857 1 -10- U.S. Application No.: 16/367,729 	Reply to Non-Final Office Action of April 29, 2021 Accordingly, Chen fails to cure the admitted deficiencies of Hyde, Jr. and Vaughn, Jr., and claim 10 is independently allowable. “
	The argument that no portion of the cover 400 defines a skirt extending below the lower base portion 500 (Chen) is not found persuasive. As detailed in the rejection above and clearly labeled in Exhibit B, Chen teaches wherein the upper part of the base portion 500 includes a lower skirt that extends below the lower part of base portion 500, the lower skirt creating a recess area 580 for receiving a second hummingbird feeder 100b that is coupled thereto to form a combination feeder. The hand-drawn annotations which extend through walls do not alter the functionality of physical properties of the device (Chen) and are merely intended to more clearly explain the interpretation of the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643